              Case 2:19-cv-00990-JLR Document 25 Filed 08/21/20 Page 1 of 2




 1                                                                    The Honorable James L. Robart

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10    AMAZON.COM, INC., a Delaware
      corporation; and NITE IZE, INC., a Colorado           No. 2:19-cv-00990-JLR
11    corporation,
                                                            ORDER GRANTING
12                              Plaintiffs,                 PLAINTIFFS’ MOTION TO SEAL
13           v.
14    CHUN WONG, an individual; ADAM JONES,
      an individual; JACKY LIKENS, an individual;
15    SHENZHEN HAIMING LIMITED, an
      unknown entity; HU NAN YUN DONG
16    LIMITED, an unknown entity; JAMES LEE, an
      individual; STEVE MAX, an individual; ZACK
17    GREY, an individual; JEFFREY HALL, an
      individual; DEREK WILSON, an individual;
18    JACOB SMITH, an individual; and JOHN
      DOES 1–10,
19
                                Defendants.
20

21

22           This matter comes before the Court on Plaintiffs Amazon.com, Inc. and Nite Ize, Inc.’s
23    (“Plaintiffs”) Motion to Seal (the “Motion”). The Court having considered the Motion, and the
24    Court thus being fully informed of the matter, the Court hereby GRANTS the Motion. The
25    Court finds that good cause exists to maintain under seal the unredacted version of Exhibit 1 to
26    Plaintiffs’ Motion for Issuance of Letters Rogatory. The Clerk of Court is directed to maintain
27    under seal Exhibit 1 to Plaintiffs’ Motion for Issuance of Letters Rogatory.
     [PROPOSED] ORDER GRANTING PLAINTIFFS’
     MOTION TO SEAL - 1                                                         Davis Wright Tremaine LLP
                                                                                   920 Fifth Avenue, Suite 3300
     (2:19-cv-00990)                                                                Seattle, WA 98104-1640
                                                                              206.622.3150 main · 206.757.7700 fax
             Case 2:19-cv-00990-JLR Document 25 Filed 08/21/20 Page 2 of 2




 1          IT IS SO ORDERED.

 2          DATED this 21st day of August, 2020.

 3

 4
                                                    A
                                                   James L. Robart
                                                   UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     [PROPOSED] ORDER GRANTING PLAINTIFFS’
     MOTION TO SEAL - 2                                               Davis Wright Tremaine LLP
                                                                         920 Fifth Avenue, Suite 3300
     (2:19-cv-00990)                                                      Seattle, WA 98104-1640
                                                                    206.622.3150 main · 206.757.7700 fax
